                       Case 1:19-cr-00067-PGG Document 42 Filed 07/12/19 Page 1 of 2

Federal Defenders                                                                            Southern District
                                                              52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                       Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                          Southern District of New York
David E. Patton                                                                                Jennifer L. Brown
Executive Director                                                                             Attorney-in-Charge
andAttorney-in-Chief




                                                              July 12, 2019

      VIA ECF
      Honorable Paul G. Gardephe
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, NY 10007

      Re:      United States v. Joseph Hoats
               19 Cr. 067 (PGG)

      Dear Judge Gardephe:

             Pursuant to 18 U.S.C. § 4285,Irespectfully request that Your Honor endorse
      the enclosed order directing the U.S. Marshals Service to arrange for and fund Mr.
      Hoat's travel between Corona, California and New York, New York for his court
      appearance on July 18, 2019, and a return trip after his court appearance is
      complete. As detailed in the enclosed order,Irequest that Your Honor order the
      Marshals to book an overnight flight departing on July 16 and arriving the morning
      of July 17 soImay meet with Mr. Hoats at my office the day before his court
      appearance. Mr. Hoats is indigent and qualifies for this relief under section 4285 of
      18 U.S.C.

               Thank you for consideration of this request.


                                                              Respectfully submitted,

                                                               /s/
                                                              Amy Gallicchio
                                                              Assistant Federal Defender
                                                              (212) 417-8728

    cc:      AUSA Nicholas Chiuchiolo (by e-mail)
          Case 1:19-cr-00067-PGG Document 42 Filed 07/12/19 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       x

UNITED STATES OF AMERICA               :   TRANSPORTATION ORDER

           -   v -                     :   19 Cr. 067    (PGG)

JOSEPH HOATS,

                        Defendant.




     Upon the application of Joseph Hoats, by his

attorney, Amy Gallicchio, Esq. , Federal Defenders of New York,

pursuant to 18 U.S.C. § 4285, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Joseph Hoats with funds to cover the cost of travel from any

appropriate airport in the area of Corona, California, to any

appropriate airport in the greater New York area, to depart on

Tuesday, July 16, 2019 at 8:00pm or later and arrive in

New York no later than Wednesday, July 17, 2019 at 8:00am; as well as

Mr. Hoat's return trip to Corona, California after his court

appearance on Thursday, July 18, 2019 at 11:00am, and it is hereby

further

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:    New York, New York               SO ORDERED:
          July   , 2019


                                           HONORABLE PAUL G. GARDEPHE
                                           United States District Judge
